H. Brown, J.,
concurring. I write separately because I disagree with some of the majority’s reasoning, though not its conclusion, on the issue of whether Montgomery’s zoning ordinance follows a comprehensive community land use plan.
While the statutory language which governs municipal zoning (R.C. 713.06) is slightly different from that governing zoning regulation by counties and townships (R.C. 303.02 and 519.02, respectively), I think the majority makes too much of the difference. It is clear from a reading of R.C. Chapter 713 as a whole that the General Assembly intended municipalities, like townships and counties, to zone in accordance with a comprehensive plan.
In order to satisfy this requirement, however, a municipality need not contract for a formal land-use study by professional urban planners, as some of the amici have suggested. There need not even be a separate document, labelled “plan,” which is used as a guide to drafting the ordinance. Central Motors Corp. v. Pepper Pike (1979), 63 Ohio App. 2d 34, 65, 13 O.O. 3d 347, 367, 409 N.E. 2d 258, 280; see, also, Bell v. Elkhorn (1985), 122 Wis. 2d 558, 566-567, 364 N.W. 2d 144, 148. The municipality need only show that its zoning ordinance .implements a coherent land use policy derived from a rational consideration of the needs of the community as a whole. See, generally, Mandelker, Land Use Law (2 Ed. 1988) 82-84, Sections 3.14-3.15. As many courts (including our own) have recognized, a well-drafted zoning ordinance can, by itself, constitute the “comprehensive plan.” Garcia v. Siffrin Residential Assn. (1980), 63 Ohio St. 2d 259, 273-274, 17 O.O. 3d 167, 175-176, 407 N.E. 2d 1369, 1379; Central Motors, supra; Rumpke Waste, Inc. v. Henderson (S.D. Ohio 1984), 591 F. Supp. 521; Furtney v. Simsbury Zoning Comm. (1970), 159 Conn. 585, 271 A. 2d 319; Dawson Enterprises, Inc. v. Blaine Cty. (1977), 98 Idaho 506, 567 P. 2d 1257; Cleaver v. Bd. of Adjustment of Tredyffrin Twp. (1964), 414 Pa. 367, 200 A. 2d 408; Mandelker, supra, at 82, Section 3.14.
As the majority correctly notes, there is sufficient competent, credible evidence in the record to support a finding that Montgomery has enacted zoning legislation in accordance with a comprehensive plan, and the court below erred in holding otherwise.